Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

OFF THE MARKET

DISCOUNTED AT FACE VALUE

 



 



This Stock Purchase Agreement (the “Agreement”) is made and effective April 19
2013

 

BETWEEN: EMRY Capital Inc  a company organized and existing under the laws of
the Province  of Ontario  with its head office located at:       5865 Leslie
Street, Suite 425   Toronto, Ontario   M2H 1J8   Tel 1 416 503 8088         AND:
EMRY Capital Inc  a company organized and existing under the laws of the State
of Delaware   with its head office located at:           1201 N Orange St,  
Suite 7028 Wilmington   DE 19801   Tel   1 302 261 3660           AS THE
SELLER(S) INTEREST MAY APPEAR         AND :         SAVEENE GROUP CORP  (the
"Purchaser"), an individual with his main address located at OR a company
organized and existing under the laws of the State  of Delaware  with its head
office located at:       30 EGLINTON AVE W, SUITE 808 MISSISSAUGA A6 M5H 2W9  
Tel 1 866 520 2370

 

RECITALS

 

WHEREAS, the Seller is the record owner and holder of the issued and outstanding
shares of the capital stock of the Company, , which Company has issued capital
stock of SEE LIST ATTACHED shares of SEE LIST ATTACHED AS EXIBIT “A: par value
common stock; and

 

WHEREAS, the Purchaser desires to purchase said stock and the Seller desires to
sell said stock, upon the terms and subject to the conditions hereinafter set
forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Company's Stock aforementioned, it is hereby agreed as follows:

 



1

 

 

1.PURCHASE AND SALE

 

Subject to the terms and conditions hereinafter set forth, at the closing of the
transaction contemplated hereby, the Seller shall sell, convey, transfer, and
deliver to the Purchaser certificates representing such stock, and the Purchaser
shall purchase from the Seller the Company's Stock in consideration of the
purchase price set forth in this Agreement. The certificates representing the
Company's Stock shall be duly endorsed for transfer or accompanied by
appropriate stock transfer powers duly executed in blank, in either case with
signatures guaranteed in the customary fashion, and shall have all the necessary
documentary transfer tax stamps affixed thereto at the expense of the Seller.
The closing of the transactions contemplated by this Agreement ("Closing"),
shall be held at buyers office on April 22 2013 at 11:30 AM EST or such other
place, date and time as the parties hereto may otherwise agree.

 

2.AMOUNT AND PAYMENT OF PURCHASE PRICE

 

The total consideration and method of payment thereof are fully set out in
Exhibit "A" attached hereto and made a part hereof.

 

3.REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby warrants and represents:

 

A.Organization and Standing. Company is a company duly organized, validly
existing and in good standing under the laws of the [State/Province] of [Ontario
and Delaware and has the corporate power and authority to carry on its business
as it is now being conducted.

 

B.Restrictions on Stock:

 

i.The Seller is not a party to any agreement, written or oral, creating rights
in respect to the Company's Stock in any third person or relating to the voting
of the Company's Stock.

 

ii.Seller is the lawful owner of the Stock, free and clear of all security
interests, liens, encumbrances, equities and other charges.

 

iii.There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the stock, nor are there any securities convertible
into such stock.

 

4.REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

 

Seller and Purchaser hereby represent and warrant that there has been no act or
omission by Seller, Purchaser or the Company which would give rise to any valid
claim against any of the parties hereto for a brokerage commission, finder's
fee, or other like payment in connection with the transactions contemplated
hereby.

 

5.Entire Agreement

 

This Agreement (including the exhibits hereto and any written amendments hereof
executed by the parties) constitutes the entire Agreement and supersedes all
prior agreements and understandings, oral and written, between the parties
hereto with respect to the subject matter hereof.

 



2

 

 

6.Sections and Other Headings

 

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

7.Governing Law

 

This agreement, and all transactions contemplated hereby, shall be governed by,
construed and enforced in accordance with the laws of the [Province] of
[Ontario]. The parties herein waive trial by jury and agree to submit to the
jurisdiction and venue of a court located in [Ontario].

 

8.ATTORNEY’S FEES

 

In the event that litigation results from or arises out of this Agreement or the
performance thereof, the parties agree to reimburse the prevailing party's
reasonable attorney's fees, court costs, and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which the
prevailing party may be entitled.

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

 



SELLER   PURCHASER                   Authorized Signature   Authorized Signature
            Print Name and Title   Print Name and Title



 

 



3

 

 

EXHIBIT "A" AMOUNT AND PAYMENT OF PURCHASE PRICE

 

1.Consideration

 

As total consideration for the purchase and sale of the Company's Stock,
pursuant to this Agreement, the Purchaser shall pay to the Seller the sum of
$150,000.00 such total consideration to be referred to in this Agreement as the
"Purchase Price".

 

2.Payment

 

The Purchase Price shall be paid as follows:

 

i.The sum of $150,000.00 to be delivered to Seller upon the execution of this
Agreement.

ii.Shares being purchased are:

iii.Approximate Value of the Position is about $800,000 held in accounts in
Costa Rica Trinity Brokerage and Germany Commerz Bank

 

 [table.jpg]

 



The seller agrees to notify the broker(s) holding the shares being purchased of
the new ownership and encumbrances. The buyer shall open a new account and have
these shares transferred over to their account. Should the broker be unwilling
or unable to accommodate the buyers then all the monies received as a result of
this sale or any amounts that accrue in these accounts shall be for the benefit
of the Purchaser. The Seller shall not be entitled to deduct and fees or other
service costs or otherwise without the Purchaser prior approval. This clause
shall survive the closing of this transaction.

 

 



4

